UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4425



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARANDER MATTHEW HUGHES, JR., a/k/a Randy Hughes,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-98-155)


Submitted:   November 30, 2000            Decided:   January 8, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean P. Devereux, SEAN P. DEVEREUX, P.A., Asheville, North Caro-
lina, for Appellant. Mark T. Calloway, United States Attorney,
Brian Lee Whisler, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arander Matthew Hughes, Jr., was convicted of three counts of

robbery in violation of the Hobbs Act, 18 U.S.C. § 1951(1994), two

counts of bank robbery, five counts of use and carry of a firearm,

18 U.S.C. § 924(c)(1) (1994), and two counts of carrying an unreg-

istered short-barreled shotgun, 26 U.S.C. § 5861(d) (1994). He was

sentenced to a total of 1120 months imprisonment.   We affirm.

     On appeal, Hughes argues that:   (1)the district court plainly

erred in admitting prior consistent statements of government wit-

nesses; there is insufficient evidence to support his convictions

for unlawful possession of a sawed-off shotgun; and (3) there is

insufficient evidence to support the Hobbs Act convictions in the

absence of the jurisdictional element of an interstate commerce

nexus.   We have reviewed the briefs submitted by the parties, and

the material presented in the joint appendix, and find no revers-

ible error.

     Accordingly, we affirm Hughes’ convictions and sentences.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and oral

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2